Order entered April 22, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-22-00153-CV

                   IN RE FIVE STAR GLOBAL, LLC, Relator

           Original Proceeding from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-08643

                                     ORDER
                 Before Justices Molberg, Pedersen, III, and Garcia

      Before the Court is relator’s February 28, 2022 amended petition for writ of

mandamus in which relator asks us to compel the trial court to vacate its February

18, 2022 order granting plaintiffs’ motion to strike the jury demand. We request

that real parties in interest and respondent file a response, if any, to the petition for

writ of mandamus by May 12, 2022.


                                               /s/    BILL PEDERSEN, III
                                                      JUSTICE